EXAMINER'S AMENDMENT
This action is a response to the AFCP filed on 6/29/2022. Examiner acknowledges the amendments made to claims 1-3.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick Baumann on 7/27/2022.

The application has been amended as follows: 

1. (Currently Amended) A method of treating prolapse of a vagina, the method comprising:
obtaining a sacrocolpopexy support, said sacrocolpopexy support comprising
a head section having a first end and a second end;

 a vaginal cuff section, [with] the vaginal cuff section having a first leg portion coupled to a second leg portion to define a space between the first leg portion and the second leg portion, and
a connector directly secured to the first leg portion, the second leg portion, and the second end of the head section, wherein the connector is configured to isolate the second end of the head section outside of the space between the first leg portion and the second leg portion;
supporting the vagina by implanting the sacrocolpopexy support and fixating an exterior surface of the vagina within the space between the first leg portion and the second leg portion of the vaginal cuff section;
securing the first end of the head section of the sacrocolpopexy support to one of a ligament and a sacrum; and
isolating the second end of the head section of the sacrocolpopexy support from contact with tissue of the vagina by having the second end of the head section exterior the space between
the first leg portion and the second leg portion.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps:
obtaining a sacrocolpopexy support, said sacrocolpopexy support comprising
a head section having a first end and a second end;
a vaginal cuff section, [with] the vaginal cuff section having a first leg portion coupled to a second leg portion to define a space between the first leg portion and the second leg portion, and
a connector directly secured to the first leg portion, the second leg portion, and the second end of the head section, wherein the connector is configured to isolate the second end of the head section outside of the space between the first leg portion and the second leg portion; and
isolating the second end of the head section of the sacrocolpopexy support from contact with tissue of the vagina by having the second end of the head section exterior the space between the first leg portion and the second leg portion.
  Claims 2, 3, and 5-13 are dependent on allowable matter from claim 1 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791